                          Case 1:19-cv-00270-DAD-BAM Document 54 Filed 01/25/21 Page 1 of 2


                      1   Donald E. J. Kilmer, Jr. [SBN: 179986]
                      2   Email: don@dklawoffice.com
                          Jessica L. Danielski [SBN: 308940]
                      3   Email: jessica@dklawoffice.com
                      4   LAW OFFICES OF DONALD KILMER, APC
                          14085 Silver Ridge Road
                      5
                          Caldwell, Idaho 83607
                      6   Voice: (408) 264-8489
                      7
                          Jason Davis [SBN: 224250]
                      8   Email: jason@calgunlawyers.com
                      9   THE DAVIS LAW FIRM
                          27201 Pureta Real, Suite 300
                     10
                          Mission Viejo, California 92691
                     11   Voice: (949) 436-4867
                          Fax: (888) 624-4867
                     12
                     13   Attorneys for Plaintiffs
                     14   JANE ROE #1, et al.
                     15
                                                      UNITED STATES DISTRICT COURT
                     16
                                                    EASTERN DISTRICT OF CALIFORNIA
                     17
                     18                               )
                          JANE ROE #1; JANE ROE #2; JOHN
                                                      )                Case No.: 1:19-CV-270-DAD-BAM
                     19   DOE #1; JOHN DOE #2; JOHN DOE
                                                      )
                          #3; JOHN DOE #4; JOHN DOE #5;                JOINT STATUS CONFERENCE
                     20                               )
                          JOHN DOE #6; SECOND                          REPORT
                     21   AMENDMENT FOUNDATION, INC., )                Date: Feb. 1, 2021
                                                      )                Time: 9:00 a.m.
                     22                               )
                                    Plaintiffs,                        Before: Magistrate Judge
                     23                               )                        Barbara A. McAuliffe
                               vs.                    )
                     24
                                                      )                Parties intend to appear through
                     25                               )
                          UNITED STATES OF AMERICA;                    counsel telephonically or via Zoom
                     26   UNITED STATES DEPARTMENT OF )                pursuant to the Court’s Scheduling
                          JUSTICE; FEDERAL BUREAU OF  )                Order (Doc 53) and are awaiting
                     27                               )
                          INVESTIGATION; BUREAU OF                     Zoom credentials from the Court.
                     28   ALCOHOL, TOBACCO, FIREARMS )
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                   1
Road, Caldwell, ID
Vc: 408/264-8489          Joint Status Conf Stmt. Supplemental                  Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
                          Case 1:19-cv-00270-DAD-BAM Document 54 Filed 01/25/21 Page 2 of 2


                      1   AND EXPLOSIVES; WILLIAM P.                )
                      2   BARR (U.S. Attorney General),             )
                          CHIRISTOPHER A. WRAY (Director,           )
                      3   Federal Bureau of Investigation);         )
                      4   REGINA LOMBARDO (Acting Deputy            )
                          Director, Bureau of Alcohol, Tobacco,     )
                      5
                          Firearms and Explosives); XAVIER          )
                      6   BECERRA (California Attorney              )
                      7   General),                                 )
                                                                    )
                      8                    Defendants.              )
                      9                                             )
                     10
                                                  Supplemental Status Conference Statement
                     11
                              1. The parties have an agreement to dismiss Plaintiff John Doe #6
                     12
                                  and said dismissal shall be entered shortly.
                     13
                              2. The parties expect to move forward in accordance with the
                     14
                                  Scheduling Order issued by this Court on December 2, 2020. (Doc
                     15
                                  53)
                     16
                     17
                          Respectfully Submitted,
                     18
                     19
                          Date: January 25, 2021                 Date: January 25, 2021
                     20
                     21   /s/ Donald Kilmer                       /s/ Nelson Richards
                     22   Attorney for the Plaintiffs            Attorney for Defendant Becerra
                                                                 (Approved Jan. 25, 2021| L.R. 131(e))
                     23
                     24
                     25
                                                                 Date: January 25, 2021

                     26                                          /s/ James Bickford
                     27                                          Attorney for U.S. Defendants
                     28                                          (Approved Jan. 25, 2021| L.R. 131(e))
 Donald Kilmer
 Attorney at Law
14085 Silver Ridge
                                                                    2
Road, Caldwell, ID
Vc: 408/264-8489          Joint Status Conf Stmt. Supplemental                Jane Roe #1, et al., v. United States, et al.
don@dklawoffice.
       com
